Citation Nr: 0817432	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for colon cancer on a 
direct, presumptive or secondary basis.  

2.  Entitlement to compensation for colon cancer due to VA 
treatment (including failure to treat) under the provisions 
of 38 U.S.C. A. § 1151.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, denying the veteran's claim of 
service connection for colon cancer on direct and secondary 
bases, as well as his claim for VA compensation under 
38 U.S.C.A. § 1511 for colon cancer.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

It is the veteran's primary allegation that his colon cancer 
originated during his approximately 21 years of active duty.  
He asserts, in essence, that his colon cancer is causally 
linked to his rectal bleeding, blood in stools or chronic 
constipation, which he complained of and was treated for 
while on active duty.  It is his further contention that VA 
failed to timely and properly diagnose his colon cancer 
following service and he seeks compensation under 38 U.S.C.A. 
§ 1151 on that basis.  

In support of the veteran's claims, he submits a medical 
opinion, dated in January 2006, from a private treating 
physician.  Based on her treatment of the veteran and a 
review of service medical records, such physician concluded 
that the veteran's rectal cancer, as shown by biopsy in 
December 1996, was directly related to the severe atypia 
demonstrated by rectal biopsy in August 1993, when there was 
also shown to be an adenomatous polyp and carcinoma could not 
be ruled out.  Although no opinion was offered linking the 
veteran's colon cancer to his period of service or any event 
thereof, the physician noted that her review of service 
medical records did identify an extensive history of 
intermittent rectal bleeding, with diagnoses of anal fissures 
and hemorrhoids.  

Further medical input is deemed advisable as to the linkage, 
if any, between the veteran's in-service rectal problems and 
the carcinoma initially diagnosed in 1996 and also as to what 
role, if any, VA actions or inactions may have played in the 
development of additional disability for which § 1151 
benefits are sought.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  An opinion addressing 
the secondary service connection question at hand is also 
warranted.  38 C.F.R. § 3.310 (2007).   

Notice is taken that, effective October 10, 2006, the 
regulation governing secondary service connection, 38 C.F.R. 
§ 3.310, was amended in order to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary 
service connection on the basis of aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

Here, the RO has not to date considered the veteran's 
entitlement to secondary service connection for colon cancer 
under the revised version of 38 C.F.R. § 3.310. Remand to 
facilitate that consideration is thus necessitated.

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claims 
for direct and secondary service 
connection for colon cancer and for VA 
compensation under § 1151 for colon 
cancer.  

The AMC/RO must also notify the veteran 
of a recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, 
which implemented the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

Depending on the response received from 
the veteran, any and all assistance due 
him should then be afforded.

2.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's claimed colon cancer should be 
obtained and made a part of his claims 
folder.

3.  Thereafter, the veteran must be 
afforded a VA gastrointestinal 
examination in order to determine the 
nature and approximate onset date of his 
colon cancer.  The claims folder should 
be provided to the examiner for use in 
the study of this case and his/her report 
should indicate whether the claims folder 
was in fact made available and reviewed.  
Such examination should include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary.  All applicable diagnoses 
should be specified.  

The examining gastroenterologist is to be 
asked to furnish a professional medical 
opinion and supporting rationale as to 
the following questions:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's colon cancer 
originated in service (August 
1968 to July 1989) or is 
otherwise related to the 
veteran's period of service or 
any incident of or finding 
recorded during service, to 
include his in-service rectal 
problems, inclusive of rectal 
bleeding, blood in the stool 
and constipation?  

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
service-connected hemorrhoids 
caused or aggravated his colon 
or colorectal cancer?

(c) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
colon cancer was proximately 
caused by VA surgical or 
medical treatment that was 
careless, negligent, indicative 
of a lack of proper skill, or 
erroneous judgment?

(d)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
colon cancer was proximately 
caused by an event not 
reasonably foreseeable?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.  

If the examiner determines that the 
claimed aggravation occurred, to the 
extent that is possible, he or she should 
provide the approximate degree of 
severity of the aggravated disability 
(the baseline level of functional 
impairment) before the onset of 
aggravation (e.g., slight then, moderate 
now).

If the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Lastly, the veteran's claim of 
entitlement to direct and secondary 
service connection for colon cancer and 
his claim for entitlement to VA 
compensation under § 1151 for colon 
cancer should readjudicated on the basis 
of all relevant evidence and all 
governing legal authority, to include the 
October 2006 change to 38 C.F.R. § 3.310.  
If any benefit sought on appeal is not 
granted, he and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the 
outcome of this matter should be drawn from the actions 
requested.


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




